DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations “the surface of the second n-type layer” (line 11) that lack antecedent basis because “a surface of the second n-type layer” has not been defined by the claim.
Claim 1 recites limitation “the respective ion implanted regions” (lines 13-14).  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the respective ion implanted regions” relates back to “ion implanted regions” recited in line 7 or to set forth additional ion implanted regions.
Claim 1 recites limitation “the corners” (line 27) that lack antecedent basis because “corners” has not been defined by the claim.
Claim 8 recites limitations “the surface of the second n-type layer” (line 10) that lack antecedent basis because “a surface of the second n-type layer” has not been defined by the claim.
Claim 8 recites limitation “the respective ion implanted regions” (line 12).  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the respective ion implanted regions” relates back to “ion implanted regions” recited in line 6 or to set forth additional ion implanted regions.
Claim 8 recites limitation “the corners” (line 23) that lack antecedent basis because “corners” has not been defined by the claim.
Claim Objections
Claims 1, 3, and 8-11 are objected to because of the following informalities:
Claim 1 recites “the ion implanted region” (lines 16-17, 21, and 25-26) which should be replaced with “the ion implanted regions”.
Claim 1 recites “the p-type impurity region is” (line 27) which should be replaced with “the p-type impurity regions are”.
Claim 8 recites “the ion implanted region” (lines 14, 17, and 21-22) which should be replaced with “the ion implanted regions”.
Claim 8 recites “in the respective regular hexagonal planar patterns” (line 13) which should be replaced with “in respective regular hexagonal planar patterns” to avoid antecedent basis issue.
Claim 8 recites “the p-type impurity region is” (line 23) which should be replaced with “the p-type impurity regions are”.
Claims 10 and 11 recites “the p-type impurity region has” (line 4) which should be replaced with “the p-type impurity regions have”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0019322 to Takashima et al. (hereinafter Takashima) in view of Yilmaz (US 2020/0303507), Ohse et al. (US 2018/0175147, hereinafter Ohse) and Kawaguchi et al. (US 2008/0116512, hereinafter Kawaguchi).
With respect to Claim 1, Takashima discloses a method for producing a semiconductor device (e.g., MOSFET 600) (Takashima, Figs. 14-15, ¶0012-¶0022, ¶0042-¶0047, ¶0097-¶0106, ¶0115-¶0120) having a substrate (10) (Takashima, Figs. 14-15, ¶0098, ¶0100, ¶0104, ¶0115), a first n-type layer (22) of n-type Group III nitride semiconductor on the substrate (10), a first p-type layer (24) of p-type Group III nitride semiconductor on the first n-type layer (22), and a second n-type layer (26) of n-type Group III nitride semiconductor on the first p-type layer (24), the method comprising:
       sequentially forming the first n-type layer (22) (Takashima, Figs. 14-15, ¶0100-¶0101, ¶0117) and the first p-type layer (24) as a first step (S510);
       forming ion implanted regions (e.g., p+-type region 28) (Takashima, Figs. 14-15, ¶0100, ¶0117) by ion implantation into a surface of the first p-type layer (24) after the first step as a second step (S510);
       forming the second n-type layer (26) on the ion implanted regions (e.g., p+-type region 28) and the first p-type layer (24) except the ion implanted regions (e.g., p+-type region 28), and forming a groove (55) (Takashima, Figs. 14-15, ¶0117) having a depth reaching the first n- type layer (22) in a predetermined region (e.g., between p+-type regions 28) of the surface of the second n-type layer (26) after the second step as a third step (S518), the first p-type layer (24) and the second n-type layer (26) being divided by the groove into patterns, the respective ion implanted regions (28) being included in respective patterns, the predetermined region (e.g., between p+-type regions 28) being an area outside of the ion implanted region (28) and not contacting with the ion implanted region (28); and
       forming respective p-type impurity regions (e.g., portions of the p-type region 59 on both sides of the trench) (Takashima, Figs. 14-15, ¶0118) in the respective patterns with a predetermined depth from an interface between the first n-type layer (22) and the first p-type later (24) below the ion implanted region (28) through heat treatment (e.g., annealing to activated the p-type region 59, step S530) (Takashima, Figs. 14-15, ¶0118, ¶0120) after the third step (S518) as a fourth step (S519 and S530),
         wherein the semiconductor device (600) (Takashima, Figs. 14-15, ¶0115-¶0120) is a FET having a trench gate structure (52/54) (Takashima, Figs. 14-15, ¶0106, ¶0118, ¶0120) with the groove as a trench (55), the trench (55) including a gate insulating film (52) formed on a bottom surface and a side surface of the trench and the gate insulating film (52) being not contacting with the ion implanted region (28).
Further, Takashima does not specifically disclose (1) regular hexagonal planar patterns; (2) forming respective p-type impurity regions in the respective regular hexagonal planar patterns by diffusing p-type impurity in the first p-type layer through heat treatment; (3) wherein the p-type impurity region is formed so as not to cover the corners of the gate insulating film.
Regarding (1), Yilmaz teaches forming active cell patterns (Yilmaz, Figs. 1A, 3E, 5A-5B, ¶0002, ¶0023-¶0054) for trench devices comprising mesa areas (M1) (Yilmaz, Fig. 1A, ¶0024) separated by a grid of trench areas and including hexagonal mesa areas (Yilmaz, Fig. 3E, ¶0036) separated by honeycomb-shaped trench area to improve layout of the device. The trench gate semiconductor devices (Yilmaz, Fig. 1A, ¶0002, ¶0023) provide low on resistance and fast switching of relatively high voltages.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Takashima by forming active cell patterns for trench devices comprising mesa areas including hexagonal mesa areas as taught by Yilmaz to have the method comprising the layers (the first p-type layer and the second n-type layer) being divided by the groove into regular hexagonal planar patterns in order to provide improved trench gate semiconductor device with low on resistance and fast switching, and improved layout (Yilmaz, ¶0002, ¶0023, ¶0036).
Regarding (2), Ohse teaches forming respective p-type impurity regions (4) (Ohse, Fig. 9, ¶0069-¶0072, ¶0041, ¶0043, ¶0046) in the respective patterns divided by the trench (18) and with a predetermined depth from an interface between the first n-type layer (5) and the first p-type layer (6). The p-type impurity regions (4) of Ohse are below the ion implanted regions (e.g., p+++ contact regions 8), and formed so as not to cover corners of the gate insulating film (9) included in the trench (18). The p-type impurity regions (4) enables pn-junctions (Ohse, Fig. 9, ¶0041) between the p-type impurity regions (4) and the n-type layer (5) to prevent an application of a high electric field at a part of the gate insulating film (9) at the bottom of the trench.
Further, Kawagachi teaches forming MOS transistor (Kawagachi, Figs. 1-7, ¶0003, ¶0025-¶0051) comprising the p-type impurity regions (3) in the respective patterns divided by the trench (T) and below the ion implanted regions (e.g., p+ contact region 6) (Kawagachi, Fig. 6, ¶0042). The p-type impurity regions (3) of Kawagachi are formed by diffusing p-type impurity in the first p-type layer (4) through heat treatment after forming the trench (T) including the gate insulating film (7) to prevent current from being locally generated in the device region and to improve the avalanche withstanding capabilities of the device (Kawagachi, Figs. 1, 6, ¶0051). The ion implanted regions (e.g., p+ type high concentration regions 6) are formed by ion implantation (Kawagachi, Figs. 1, 6, ¶0042) into the surface of the p-type layer (4) by using mask (11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Takashima/Yilmaz by forming p-type impurity regions below the ion implanted regions as taught by Ohse in the respective hexagonal patterns, wherein the p-type impurity regions below the ion implanted regions are formed by diffusing p-type impurity through heat treatment as taught by Kawagachi to have the method, comprising: forming respective p-type impurity regions in the respective regular hexagonal planar patterns by diffusing p-type impurity in the first p-type layer through heat treatment in order to prevent of an application of high electric field at a part of the gate insulating film at the bottom of the trench; and to provide p-type column regions to prevent current from being locally generated in the device region, and thus to improve the avalanche withstanding capabilities of the device (Ohse, ¶0041; Kawagachi, ¶0003, ¶0042, ¶0051).
Regarding (3), Ohse teaches forming respective p-type impurity regions (4) (Ohse, Fig. 9, ¶0069-¶0072, ¶0041, ¶0043, ¶0046) in the respective patterns divided by the trench (18). The p-type impurity regions (4) of Ohse are below the ion implanted regions (e.g., p+++ contact regions 8), and formed so as not to cover corners of the gate insulating film (9) included in the trench (18) to prevent of an application of high electric field at a part of the gate insulating film at the bottom of the trench.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Takashima by forming the p-type impurity regions as taught by Ohse to have the method, wherein the p-type impurity region is formed so as not to cover corners of the gate insulating film in order to prevent of an application of high electric field at a part of the gate insulating film at the bottom of the trench (Ohse, ¶0041).
Regarding Claim 3, Takashima in view of Yilmaz, Ohse and Kawagachi discloses the method for producing the semiconductor device 29according to claim 1. Further, Takashima discloses the method, wherein the ion implantation in the second step (S510, forming an ion implanted region including the p+-type region 28) (Takashima, Figs. 14-15, ¶0100-¶0101, ¶0117) is performed into a region inside the first p-type layer (24) being divided in the third step (S518).
With respect to Claim 8, Takashima discloses a method for producing a semiconductor device (e.g., MOSFET 600) (Takashima, Figs. 14-15, ¶0012-¶0022, ¶0042-¶0047, ¶0097-¶0106, ¶0115-¶0120) having a substrate (10) (Takashima, Figs. 14-15, ¶0098, ¶0100, ¶0104, ¶0115), a first n-type layer (22) of n-type Group III nitride semiconductor on the substrate (10), a first p-type layer (24) of p-type Group III nitride semiconductor on the first n-type layer (22), and a second n-type layer (26) of n-type Group III nitride semiconductor on the first p-type layer (24), the method comprising:
       sequentially forming the first n-type layer (22) (Takashima, Figs. 14-15, ¶0100-¶0101, ¶0117) and the first p-type layer (24) as a first step (S510);
       forming ion implanted regions (e.g., p+-type region 28) (Takashima, Figs. 14-15, ¶0100, ¶0117) by ion implantation into a surface of the first p-type layer (24) after the first step as a second step (S510);
       forming the second n-type layer (26) on the ion implanted regions (e.g., p+-type region 28) and the first p-type layer (24) except the ion implanted regions (e.g., p+-type region 28), and forming a groove (55) (Takashima, Figs. 14-15, ¶0117) having a depth reaching the first n- type layer (22) in a predetermined region (e.g., between p+-type regions 28) of the surface of the second n-type layer (26) after the second step as a third step (S518), the first p-type layer (24) and the second n-type layer (26) being divided by the groove into patterns, the respective ion implanted regions (28) being included in the respective patterns, the predetermined region (e.g., between p+-type regions 28) being an area outside of the ion implanted region (28) and not contacting with the ion implanted region (28); 
       forming respective p-type impurity regions (e.g., portions of the p-type region 59 on both sides of the trench) (Takashima, Figs. 14-15, ¶0118) in the respective patterns with a predetermined depth from an interface between the first n-type layer (22) and the first p-type later (24) below the ion implanted region (28) through heat treatment (e.g., annealing to activated the p-type region 59, step S530) (Takashima, Figs. 14-15, ¶0118, ¶0120) after the third step (S518) as a fourth step (S519 and S530), and
         wherein the semiconductor device (600) (Takashima, Figs. 14-15, ¶0115-¶0120) is a FET having a trench gate structure (52/54) (Takashima, Figs. 14-15, ¶0106, ¶0118, ¶0120) with the groove as a trench (55), the trench (55) including a gate insulating film (52) formed on a bottom surface and a side surface of the trench and the gate insulating film (52) being not contacting with the ion implanted region (28), and
       wherein the p-type impurity region (59) is formed so as to be in contact with the corners of the gate insulating film (52).
Further, Takashima does not specifically disclose (1) regular hexagonal planar patterns; (2) forming respective p-type impurity regions in the respective regular hexagonal planar patterns by diffusing p-type impurity in the first p-type layer through heat treatment.
Regarding (1), Yilmaz teaches forming active cell patterns (Yilmaz, Figs. 1A, 3E, 5A-5B, ¶0002, ¶0023-¶0054) for trench devices comprising mesa areas (M1) (Yilmaz, Fig. 1A, ¶0024) separated by a grid of trench areas and including hexagonal mesa areas (Yilmaz, Fig. 3E, ¶0036) separated by honeycomb-shaped trench area to improve layout of the device. The trench gate semiconductor devices (Yilmaz, Fig. 1A, ¶0002, ¶0023) provide low on resistance and fast switching of relatively high voltages.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Takashima by forming active cell patterns for trench devices comprising mesa areas including hexagonal mesa areas as taught by Yilmaz to have the method comprising the layers (the first p-type layer and the second n-type layer) being divided by the groove into regular hexagonal planar patterns in order to provide improved trench gate semiconductor device with low on resistance and fast switching, and improved layout (Yilmaz, ¶0002, ¶0023, ¶0036).
Regarding (2), Ohse teaches forming respective p-type impurity regions (4) (Ohse, Fig. 9, ¶0069-¶0072, ¶0041, ¶0043, ¶0046) in the respective patterns divided by the trench (18) and with a predetermined depth from an interface between the first n-type layer (5) and the first p-type layer (6). The p-type impurity regions (4) of Ohse are below the ion implanted regions (e.g., p+++ contact regions 8), and formed so as not to cover corners of the gate insulating film (9) included in the trench (18). The p-type impurity regions (4) enables pn-junctions (Ohse, Fig. 9, ¶0041) between the p-type impurity regions (4) and the n-type layer (5) to prevent an application of a high electric field at a part of the gate insulating film (9) at the bottom of the trench.
Further, Kawagachi teaches forming MOS transistor (Kawagachi, Figs. 1-7, ¶0003, ¶0025-¶0051) comprising the p-type impurity regions (3) in the respective patterns divided by the trench (T) and below the ion implanted regions (e.g., p+ contact region 6) (Kawagachi, Fig. 6, ¶0042). The p-type impurity regions (3) of Kawagachi are formed by diffusing p-type impurity in the first p-type layer (4) through heat treatment after forming the trench (T) including the gate insulating film (7) to prevent current from being locally generated in the device region and to improve the avalanche withstanding capabilities of the device (Kawagachi, Figs. 1, 6, ¶0051). The ion implanted regions (e.g., p+ type high concentration regions 6) are formed by ion implantation (Kawagachi, Figs. 1, 6, ¶0042) into the surface of the p-type layer (4) by using mask (11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Takashima/Yilmaz by forming p-type impurity regions below the ion implanted regions as taught by Ohse in the respective hexagonal patterns, wherein the p-type impurity regions below the ion implanted regions are formed by diffusing p-type impurity through heat treatment as taught by Kawagachi to have the method, comprising: forming respective p-type impurity regions in the respective regular hexagonal planar patterns by diffusing p-type impurity in the first p-type layer through heat treatment in order to prevent of an application of high electric field at a part of the gate insulating film at the bottom of the trench; and to provide p-type column regions to prevent current from being locally generated in the device region, and thus to improve the avalanche withstanding capabilities of the device (Ohse, ¶0041; Kawagachi, ¶0003, ¶0042, ¶0051).
Regarding Claim 9, Takashima in view of Yilmaz, Ohse and Kawagachi discloses the method for producing the semiconductor device 29according to claim 8. Further, Takashima discloses the method, wherein the ion implantation in the second step (S510, forming an ion implanted region including the p+-type region 28) (Takashima, Figs. 14-15, ¶0100-¶0101, ¶0117) is performed into a region inside the first p-type layer (24) being divided in the third step (S518).
Regarding Claim 10, Takashima in view of Yilmaz, Ohse and Kawagachi discloses the method for producing the semiconductor device 29according to claim 1. Further, Takashima discloses the method, wherein the first n-type layer (22) (Takashima, Figs. 14-15, ¶0044, ¶0047, ¶0117) is n-type GaN doped with Si, the first p-type layer (24) is p-type GaN doped with Mg, the second n-type layer (26) is n-type GaN doped with Si, the ion for implantation is Mg, but does not specifically disclose that the p-type impurity region has a convex curved surface toward the substrate.
	However, Kawagachi teaches forming the p-type impurity regions (3) (Kawagachi, Figs. 1, 6, ¶0042) by diffusing p-type impurity in the first p-type layer (4) through heat treatment to form a convex curved surface toward the substrate. The p-type impurity regions (3) of Kawagachi are formed after forming the trench (T) including the gate insulating film (7) to prevent current from being locally generated in the device region and to improve the avalanche withstanding capabilities of the device (Kawagachi, Figs. 1, 6, ¶0051). The ion implanted regions (e.g., p+ type high concentration regions 6) are formed by ion implantation (Kawagachi, Figs. 1, 6, ¶0042) into the surface of the p-type layer (4) by using mask (11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Takashima/Yilmaz/Ohse/Kawagachi by forming p-type impurity regions by diffusing p-type impurity through heat treatment as taught by Kawagachi to have the method, wherein the p-type impurity region has a convex curved surface toward the substrate in order to prevent current from being locally generated in the device region, and thus to improve the avalanche withstanding capabilities of the device (Kawagachi, ¶0003, ¶0042, ¶0051).
Regarding Claim 11, Takashima in view of Yilmaz, Ohse and Kawagachi discloses the method for producing the semiconductor device 29according to claim 8. Further, Takashima discloses the method, wherein the first n-type layer (22) (Takashima, Figs. 14-15, ¶0044, ¶0047, ¶0117) is n-type GaN doped with Si, the first p-type layer (24) is p-type GaN doped with Mg, the second n-type layer (26) is n-type GaN doped with Si, the ion for implantation is Mg, but does not specifically disclose that the p-type impurity region has a convex curved surface toward the substrate.
	However, Kawagachi teaches forming the p-type impurity regions (3) (Kawagachi, Figs. 1, 6, ¶0042) by diffusing p-type impurity in the first p-type layer (4) through heat treatment to form a convex curved surface toward the substrate. The p-type impurity regions (3) of Kawagachi are formed after forming the trench (T) including the gate insulating film (7) to prevent current from being locally generated in the device region and to improve the avalanche withstanding capabilities of the device (Kawagachi, Figs. 1, 6, ¶0051). The ion implanted regions (e.g., p+ type high concentration regions 6) are formed by ion implantation (Kawagachi, Figs. 1, 6, ¶0042) into the surface of the p-type layer (4) by using mask (11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Takashima/Yilmaz/Ohse/Kawagachi by forming p-type impurity regions by diffusing p-type impurity through heat treatment as taught by Kawagachi to have the method, wherein the p-type impurity region has a convex curved surface toward the substrate in order to prevent current from being locally generated in the device region, and thus to improve the avalanche withstanding capabilities of the device (Kawagachi, ¶0003, ¶0042, ¶0051).
Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “[i]n the present invention, the width of the p-type impurity region 13 is almost the same as the width of the first p-type layer” (page 3 of Applicant’s Remarks)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However, Examiner notes that the combination Takashima, Yilmaz, Ohse, and Kawagachi does not teach the feature of applicant’s invention “a width of each of the p-type impurity regions is almost the same as a width of the divided first p-type layer”.
Thus, claim 1 and claim 8 should be amended to recite the above feature to overcome the current rejections under 35 U.S.C. 103 using the combination of Takashima, Yilmaz, Ohse, and Kawagachi.
Regarding dependent claims 3 and 9-11 which depend on the independent claims 1 and 8, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891